Case 9:18-cv-80176-BB Document 299-1 Entered on FLSD Docket 11/20/2019 Page 1 of 5




                          EXHIBIT 1
Case 9:18-cv-80176-BB Document 299-1 Entered on FLSD Docket 11/20/2019 Page 2 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

         IRA KLEIMAN, as the personal representative              CASE NO.: 9:18-cv-80176-BB/BR
         of the Estate of David Kleiman, and W&K Info
         Defense
         Research, LLC

               Plaintiffs,

         v.

         CRAIG WRIGHT

               Defendant.

         DR. WRIGHT’S DISCLOSURE OF ALL REPOSITORIES OF POTENTIALLY
                   RELEVANT ESI PRUPSANT TO THE PARTIES’
                          STIPULATED DISCOVERY PLAN

              Pursuant to the parties’ Stipulated Discovery Plan, ECF No. [88], at 4, ¶3, Dr.

     Wright discloses the following repositories of potentially relevant ESI presently known to

     him that is under his personal possession, custody, or control:

              (1) Email addresses: There are no email addresses that are potentially relevant to

                  the case. There are .pst files which contain emails on various electronic devices

                  listed below at (2).

              (2) Laptops, desktops, hard drives, tablets, phones, or any other computing device:

                     Buffalo LinkStation (System SN 45887800801333) (media capacity
                      16000GB) – unable to access data
                     Seagate BlackArmor NAS 400 (System SN 2GG110VJ) (media capacity
                      12000) (total collection volume 3287.955GB) 1

     1
       “craig” data share with a collection volume of 28.3GB was processed in its entirely,
     including 27GB of email; “craig.wright” data share with a collection volume of 3.881G
     was processed in its entirety; “Ramona” data share with a collection volume of 0.040GB
     was processed in its entirety; “wiki” data share with a collection volume of 0.001GB was
     processed in its entirety; “public” data share with a collection volume of 544GB,
     including 20GB of email; “video” data share with a collection volume of 682.530GB has
Case 9:18-cv-80176-BB Document 299-1 Entered on FLSD Docket 11/20/2019 Page 3 of 5



                   QNAP TS-EC1680U-RP (System SN QQ169/11030) (media capacity
                    16000GB) QNAP Controller server racked with three QNAP expansion
                    units listed immediately below; Contains 16 10TB drives 2
                   QNAP REXP-1620U-RP (System SN Q171/04853GB) (media capacity
                    160000GB) QNAP expansion unit (“SHELF 1”); contains 16 10TB drives
                   QNAP REXP-1620U-RP (System SN Q171/08434 (media capacity
                    160000GB) QNAP expansion unit (“SHELF 2”); contains 16 10TB drives
                   QNAP REXP-1620U-RP (System SN Q171/08452 (media capacity
                    160000GB) QNAP expansion unit (“SHELF 3”); contains 16 10TB drives
                   Hard drive – drive was non-functional and unreadable
                   Lemel BOX-LEM-FR821BLK (external hard drive) (media capacity
                    500GB) – drive heavily damaged and unable to acquire any data from it
                   Hard drive (media capacity 320GB) (collection volume 207GB)
                   Hard drive (media capacity 20 GB) (collection volume 15.7GB)
                   Hard drive (media capacity 160GB) (collection volume 54.3GB)
                   Hard drive (media capacity 400GB) – drive non-functional
                   Hard drive (media capacity 400GB) - unable to read or image
                   Hard drive (media capacity 80GB) – drive non-functional
                   Hard drive (media capacity 200G) (collection volume 186GB)
                   Dell laptop (System SN X9708A00) (media capacity 80GB) (collection
                    volume 42.5GB)
                   Buffalo external hard drive (System SN 85292534508836) (media capacity
                    3000GB) (collection volume 970GB)
                   HP Pavilion G Series laptop (System SN GOL-19632) (media capacity
                    500GB) (collection volume 500GB)
                   Astone external hard drive (System SN 221E09480254) (media capacity
                    320GB) (collection volume 210GB)
                   WD Elements WD1000EB035-01 external hard drive (System SN
                    WCAU49520074 (media capacity 1000GB) (collection volume 1000GB)
                   Laptop ASUS R552J (System SN DAN0CY467767442) (media capacity
                    1500GB) (collection volume 1010GB) (HW0327 Bobby Wilson)
                   Laptop ASUS R750J (System SN D6N0CY45842624A) (media capacity
                    750GB) (collection volume 3.64GB) (HW0042 Brian Chen)



     not been processed yet as it is not proportional to the needs of the case; “work” data share
     with a collection volume of 2029.19GB has been processed in part based on a partial
     review of file names by Dr. Wright’s counsel and the use of the following search terms
     applied to the filenames and filepaths: Dave, Kleiman, DK, W&K, WKID, Coinex,
     Coinexch, Coinexchange; Coin-Ex; Coin-Exch; Coin-Exchange, coin ex, coin exch, coin
     exchange. The total volume of data processed and in process from the “work” data share
     is 26.9GB, including 24.7GB of email. The processing of additional data from the “work”
     data share is disproportionate to the needs of the case and will result in an additional cost
     of over $100,000.
     2
       AlixPartners is currently analyzing the QNAP servers.

                                                  2
Case 9:18-cv-80176-BB Document 299-1 Entered on FLSD Docket 11/20/2019 Page 4 of 5



                 Laptop ASUS R552J (System SN DAN0CY467749444) (media capacity
                  1500GB) (collection volume 246GB) (HW0321 Newton Chung)
                 MacBook Pro (System SN C02LM0LHFD57) (media capacity 500GB)
                  (collection volume 466GB) (HW046 Erik Esplanada)
                 MacBook Pro (System SN C02LLBA5FD57) (media capacity 500GB)
                  (collection volume 25.1GB) (HW0245 Faruk Akgul)
                 Dell Inspiron 14z laptop (System SN JOYKQT1) (media capacity 500GB)
                  (collection volume 164GB)
                 Dell D05S (Alienware) desktop (System SN GF9CNW1) (media capacity
                  1000GB) (collection volume 69.2GB)
                 External hard drive Maxtor 9NZ2A4-500 (System SN 2HVEXOCE) (media
                  capacity 500GB) (collection volume 408GB)
                 External hard drive Maxtor 9NZ2A4-500 (System SN n/a) (media capacity
                  500GB) (collection volume 413GB)
                 External hard drive Maxtor 9NZ2A4-500 (System SN n/a) (media capacity
                  1000GB) (collection volume 718GB)
                 External hard drive Maxtor 9NZ2A4-500 (System SN n/a) (media capacity
                  1000GB) (collection volume 704GB)

           (3) any device or software used to mine or store cryptocurrencies - none

           (4) any device or software used to write or code the Bitcoin client - none

           (5) cloud storage accounts – none

           (6) USB, flash drives, CD/DVDs or any other physical ESI storage medium – none
               aside from those listed in (2) above.

           (7) Social media accounts

                 Twitter - @ProfFaustus
                 Medium
                 Linked-In
                 Reddit
                 CoinGeek
                 The Bitcoin SV Channel

           (8) Any intranet or shared servers – see (2) above

           (9) Text messages and voicemails – none except for anything relevant on one of
               the devices listed in (2) above

           (10) Repositories used to develop or store intellectual property including but not
               limited to any computer code repositories – see (2) above



                                                3
Case 9:18-cv-80176-BB Document 299-1 Entered on FLSD Docket 11/20/2019 Page 5 of 5



           (11) Any unique or proprietary software on which relevant data is stored – see
               (2) above.




                                             4
